DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6-10,13-17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Marson in view of US 20190012218 A1; Rimac; Ivica et al. (hereinafter Rimac) and US 20080288466 A1; Eisenberger; George et al. (hereinafter Eisenberger).
Regarding Claim 1, Marson teaches A system, comprising: a memory; a processor coupled to the memory and configured to, based on instructions stored in the memory perform operation comprising:: (Marson [FIG.1] shows the corresponding features including processor with corresponding memory  [0038] The server comprises at least one central processing unit (CPU) 114, support circuits 116, and memory 118. The CPU 114 may be one or more commercially available processors, microprocessors, application specific integrated circuit, microcontroller, and the like. The support circuits 116 are well known circuits that facilitate functionality of the CPU and comprise clock circuits, I/O circuits, network interface circuits, cache, power supplies, and the like. The memory 118 comprises one or more types of circuit or system for storing digital data and executable programs. Such memory includes, but is not limited to, read only memory, random access memory, disk storage, optical storage, and the like. The memory 118 stores a database 122 and database software 120 (e.g., a structured query language (SQL) database and supporting software). The database 118 stores IT data 121 received from the data sources 102 and metadata 126 used by the database software to perform the functions described below. )								formatting the first patron data and the second patron data into a standard format; ( Marson [FIG.1 & 3] show the system getting user data from a plurality of data sources and then taking that data through a formatting process to get the data into a certain format [0056] method 200 starts at step 202 and proceeds to step 204 wherein asset data is extracted from the external source systems. At step 206, the asset data is transformed into a connector structure (using either the Generic matching the first and second consumer data with existing records related to the patron; (Marson [0266] Association uses metadata-driven rules to find records between different sources that are in fact the same entity. Typically, there will be a prioritized set of match rules for linking between sources. For example, for asset association, the metadata may be configured to match using the following columns, in order: [0280] Direct rule matching is, in essence, tracking the results of the association rule matching described above. (Technically, it is re-evaluating each rule independently, for reasons described later.) Thus, direct rule matching will store, for each individual asset, whether there is a match between the sources in question and creating a master record for the patron using the formatted first patron data, the formatted second patron data, and the existing records. ( Marson [0039] In operation, the data 121 from the data sources 102, as described in detail below, is extracted from the sources and organized to create records identifying IT assets of each tenant 104 and various attributes of the IT assets [0049] Consolidation of asset data into a single, trusted record In one embodiment of the invention, reporting is based on asset data reported on a per-source basis as well as a cleansed, consolidated, and validated asset record. [0050] The term "gold record" describes a unique asset record that represents `best of` asset data drawn from multiple data sources. To produce a gold record, embodiments of the invention provide a configurable data Integration Framework that allows an organization to manipulate its data in various ways, including:...[0165] At step 610, data processing retrieving first patron data related to a patron an event bus based on a first subscription rule; retrieving second patron data related to the patron off the event bus based on a second subscription rule ( Rimac [FIG.2 & 5] show the system with corresponding bus for the corresponding host/patron and the corresponding modules for policy/rules that are used as conditions/filters for data movement [0005] event type to be processed by a second event processing function of the host. The processor is configured to maintain, by the host, a local buffer configured to store events received from the first event queue of the message bus and events received from the second event queue of the message bus. The processor is configured to retrieve, by the host based on a local queuing policy of the host and a local event retrieval condition detected at the host, a wherein the first subscription rule is triggered in response to publishing of the first patron data related to the patron from a first data source to the event bus; wherein the second subscription rule is triggered in response to publishing of the second patron data related to the patron from a second data source different from the first data source to the event bus; (Eisenberger [0079] FIG. 5, according to some embodiments of the present invention the application programs 254 include one or more of a message format standardization module 220 that can convert, map and/or parse patient data into a patient message format, a Publisher Message Flow Server interface module 224, and/or a publication rule or constraint module 234 which allows a respective Publisher to define their own publication rules for their patient data. [0088] The Publisher Gateways 200g can be configured to filter, link and map healthcare data elements based on Publisher-specific business rules or constraints that they select, approve and/or define [0111] The rule criteria can also define what data elements will be included in an automatic publication to the Message Flow Server when, and if, a Publisher patient data event record is determined to match a Subscriber data request. The rule criteria for each approved request can be stored for future use to be applied to filter new records that are received (typically as they are received) at the Publisher Gateway (block 285). The stored data records can be automatically electronically examined to identify relevant data records (block 286). [0121] The trigger event can be described as search criteria that can be used to automatically interrogate Publisher data records for relevant patient data records. The data elements or items of interest can be described as inclusion criteria that identifies what data associated with relevant patient data records meeting the search criteria should be sent back to the requesting Subscriber. [0124-130] further elaborate on the rules/criteria connected with the publication [FIG.9,10] show a 
Corresponding method claim 8 is rejected similarly as claim 1 above.
Corresponding product claim 15 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Marson [29,38, and FIG. 1] computer readable medium capable of reading and executing instructions)
Regarding Claim 2, the combination of Marson, Eisenberger and Rimac teach The system according to claim 1, the operations further comprising: transmiting a master record event onto the event bus. (Marson [FIG.1 & 3] show the data communication and movement (some sort of communication bus to facilitate a communication/movement of data including records) [0068] A combination of scripts, tools, and network structures are used to facilitate the movement and transformation of data from the external source systems into the system; more specifically, a Connector Repository. Data Extraction is the process of reading data from the 
Corresponding method claim 9 is rejected similarly as claim 2 above.
Corresponding product claim 16 is rejected similarly as claim 2 above.
Regarding Claim 3, the combination of Marson, Eisenberger and Rimac teach The system according to claim 1, the operations further comprising: creating the master record for the patron comprising a master record id. (Marson [0159] In one embodiment, at step 606 the processes performed on the target tables include at least one of: [0160] Basic entity key assignment, which is assigning ID values to records from specified sequences [0161] Key merging is the process by which ID 
Corresponding method claim 10 is rejected similarly as claim 3 above.
Corresponding product claim 17 is rejected similarly as claim 3 above
Regarding Claim 6, the combination of Marson, Eisenberger and Rimac teach The system according to claim 1, the operations further comprising: performing a commerce journey event and sends the data to the patron (Marson [0006] Information and insight are at the core of every intelligent business decision. Given the importance of information technology in driving an organization's success, making informed decisions regarding enterprise-wide IT infrastructure and resources is critical. Simply put, an organization must have accurate data regarding the organization's assets in order to make sound business decisions. And not only does the organization need data, but data that clearly supports decision-making that promotes an efficient and cost-effective use of resources. [0060] Financial (lease and contract) [0324] to execute and/or replicate the business logic of the framework.   in response to the first patron data and the second patron data, wherein the commerce journey event generates data for the patron ( Rimac [FIG.2 & 5] show the system with corresponding bus for the corresponding host/patron and the corresponding modules for policy/rules that are used as conditions/filters for data movement [0005] event type to be processed by a second event processing function of the host. The processor is configured to maintain, by the host, a local buffer configured to store events received from the first event queue of the message bus and events received from the second event queue of the message bus. The processor is configured to retrieve, by the host based on a local queuing policy of the host and a local event retrieval condition detected at the host, a retrieved event comprising a first event from the first event queue of the message bus or a second event from the second event queue of the message bus. In at least some embodiments, a non-transitory computer-readable storage medium stores instructions which, when executed by a computer, cause the computer to perform a corresponding method for supporting handling of events by a host of an event handling system. In at least some embodiments, a corresponding method for supporting handling of events by a host of an event handling system is provided. [0039] The local event retrieval conditions detected at the hosts 220 may be detected based on host-specific information available at the hosts 220, respectively. 
Corresponding method claim 13 is rejected similarly as claim 6 above.
Regarding Claim 14, the combination of Marson, Eisenberger and Rimac teach The method according to claim 8, further comprising: reconciling, by the computing device, data obtained from the formatted first patron data, the formatted second patron data, and the existing records; and providing, by the computing device, a single view of the patron based on the reconciled data. (Marson [0032] Data consolidation: By presenting a single, cohesive view of an organization's assets and infrastructure, IT professionals can see and respond to events more rapidly and with a greater degree of success.  [0050] The term "gold record" describes a unique asset record that represents `best of` asset data drawn from multiple data sources. To produce a gold record, embodiments of the invention provide a configurable data Integration Framework that allows an organization to manipulate its data in various ways, including:... [0165] At step 610, data processing is performed to create a final consolidation of records into the single, reconciled 
Corresponding system claim 7 is rejected similarly as claim 14 above
Corresponding product claim 20 is rejected similarly as claim 14 above. 
 Claims 4,11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marson in view of Rimac, Eisenberger and Haas; Nichole et al.; US 20190129981 A1 (hereinafter Haas).
 Regarding claim 4, Marson, Eisenberger and Rimac teach The system according to claim 1, the operations further comprising: perform corresponding actions using the formatted first patron data, the second patron data, and the existing records. ( Marson [FIG.1 & 3] show the system getting user data from a plurality of data sources and then taking that data through a formatting process to get the data into a certain format [0056] method 200 starts at step 202 and proceeds to step 204 wherein asset data is extracted from the external source systems. At step 206, the asset data is transformed into a connector structure (using either the Generic updating the master record for the patron using the formatted first patron data, the formatted second patron data, and the existing records. (Haas [0019] Embodiments of the present disclosure may add new master records, add additional data to existing master records, and update incorrect data in an existing master record over time [0021] Advantageously, embodiments of the present disclosure match received input records with master 
 Corresponding method claim 11 is rejected similarly as claim 4 above
 Corresponding product claim 18 is rejected similarly as claim 4 above.
 Claims 5,12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marson in view of Rimac, Eisenberger and Hopkins; Chris et al.; US 20070078950 A1 (hereinafter Hopkins).
 Regarding claim 5, Marson, Eisenberger and Rimac teaches The system according to claim 1, the operation further comprising: perform corresponding actions using at least one tenant schema (Marson [0040] More specifically, the database is a relational database containing logical schemas used for different stages of data organization to extract, transform, and load (ETL) processes and data analytics such as: … [0149] At step 324, the movement and organization of data within the system schemas to import tables is managed by the system's Integration Framework. The Integration Framework allows for the configuration and performance of various ETL and database functions. [0168] FIG. 7 depicts a conceptual model 700 of a system database instance and schemas contained within the database. The arrows indicate the data flow within the system database instance; the views in the SYSTEM_AV schema 702 reference tables and columns in the SYSTEM_DW schema 704 and the SYSTEM_DW 1 or 2 schemas 706, 707, while the system stores and accesses its report objects in the SYSTEM_ANALYTICS schema 708. [0174] further elaborates on using schemas )		Marson lacks explicitly and orderly teaching perform a query of information perform a query of information associated with the master record from at least one tenant schema accessible through a global directory of tenants. ( Hopkins  [0054] In certain aspects, client systems 12 communicate with application servers 100 to request and update system-level and tenant-level data from MTS 16 that may require one or more queries to database system 106 and/or database system 108 [0061] In the field of customer relationship management ("CRM"), such an online client-server scheme can provide the capability to track contacts, leads and customer inquiries without needing a complex software solution on the client side.[0072] Systems and services embodiments provide programmatic access to customer data through Application Programming Interfaces (APIs), accessed over the Internet. These APIs include Web Services APIs such as SOAP (Simple Object Access Protocol) APIs. The APIs typically provide the ability to login, create a new record, update a record, query records, delete records, and operations to retrieve metadata about the customer's schema. Although a system may offer an offline client as discussed above, the information stored offline is not available through APIs that may be called on the client system when offline [0090] shows a example of code for querying records using a certain scheme)												Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Marson's methods and make the addition of Hopkins in order to improve the user experience through having a 
 Corresponding method claim 12 is rejected similarly as claim 5 above
 Corresponding product claim 19 is rejected similarly as claim 5 above.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered
35 USC § 102 & 35 USC § 103
Regarding Applicant’s Argument (page: 7-9): “Without acquiescing to the propriety of the rejection, claim 1 has been amended to reflect the proposed amendment discussed during the Interview. Claims 8 and 15 are similarly amended...Rimac is directed to a distributed event handling system to support handling of events based on use of a message bus for queuing of events and based on use of hosts for queuing and processing of events. The distributed event handling system in Rimac retrieves an event from the message bus "based on host-specific information available at the [local] hosts 220," in other words, "based on local event retrieval conditions detected at the hosts 220 using various combinations of local event retrieval conditions, host-specific information, or the like," for example, "current load levels at the hosts 220, one or more characteristics of events already from the MB 210 by the hosts 220, or events available to be pulled from the MB," to distribute events of the service or application to hosts "such that none of the hosts are overloaded and such that the hosts have the resources needed to process events efficiently." (Rimac, paras. [0039] and [0085]) Rimac does not teach retrieving the patron data "off an event bus based on a first subscription rule, wherein the first subscription rule is triggered in response to publishing of the first patron data related to the patron from a first data source to the event bus," as recited in amended claim 1. In addition, Rimac does not teach retrieving the first patron data and the second patron related to a same patron off the event bus based on a first subscription rule and a second subscription rule, Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20080288466 A1; Eisenberger; George et al. (hereinafter Eisenberger).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165